Page, J.:
The Central Union Trust Company holds on deposit the funds of the estate of Thomas M. Weed, referred to in Matter of Clark v. Southworth (189 App. Div. 771), decided herewith. If, in compliance with that order, the executor draws a check on the trust company for $1,000 as therein provided, the trust company should honor it. If he does not, then the trust company is ordered to pay the said sum of $1,000 to the administratrix and take her receipt therefor, which shall be a sufficient voucher and acquittance for such payment.
The order of the surrogate should be reversed and the motion granted as indicated above, without costs.
Clarke, P. J., Dowling, Smith and Philbin, JJ., concurred.
Order reversed and motion granted as indicated in opinion, without costs. Order to be settled on notice.